DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/13/2021 is acknowledged.  Therefore, claims 1-17 are currently pending and claim 18-22 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,9-11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Keily (US 9,629,509).

Referring to claim 1.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a housing (housing of 10) defining a product containing chamber (interior volume of 10) and comprising an opening (top opening of housing 10; see Figure1) defined in a 
at least one product size adjustment plate insertable (including plates 40 and 28; Figure 1) in the product containing chamber (interior volume of 10), detachably engageable with the housing (including plates 40 and 28 can be selectively removed out of the housing), and obstructing at least partially the opening when engaged with the housing (the thickness of plates 40/28 reduce the overall opening size of housing 30; see Figure 1). 

Referring to claim 2.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a product holding platform (20; Figure 1) inserted in the product containing chamber (interior volume of 10) and translatably mounted to the housing (platform is biased toward the dispensing aperture 16), the product holding platform (20) being configured to support a stack of sheet products (12) thereon, wherein the at least one product size adjustment plate (plates 40/28) is detachably engageable with the housing in vicinity of the product holding platform (see Figure 4 wherein plates 40/28 are adjacent to platform 20).

Referring to claims 9 and 17.  Keily discloses a sheet product dispenser (10; Figure 3) wherein a surface area of the opening (surface area of opening on top of housing 30) is greater than a surface area of the product holding platform (surface area 

Referring to claim 10.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (40/28) comprises two product size adjustment plates detachably engageable with the housing (two plates 40 and two plates 28) at two opposed edges of the product holding platform (edges of the platform 20; Figure 1).

Referring to claim 11.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a housing (housing of 10) defining a product containing chamber (interior volume of 10);
a product holding platform (20; Figure 1) inserted in the product containing chamber (interior volume of 10) and translatably mounted to the housing (platform is biased toward the dispensing aperture 16), the product holding platform (20) being configured to support a stack of sheet products (12) thereon; and
at least one product size adjustment plate insertable (including plates 40 and 28; Figure 1) in the product containing chamber (interior volume of 10), detachably engageable with the housing (including plates 40 and 28 can be selectively removed out of the housing) in vicinity of the product holding platform to limit a surface area (plates 40 reduce the surface area of the housing opening) of the stack of sheet products .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keily (US 9,629,509) in view of Cooper (US 8,044,325).

Referring to claims 3 and 12.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the housing (30) comprises a bottom wall (bottom wall of 30; see Figure 1), a peripheral wall (wall 30) extending upwardly from the bottom wall (bottom wall of 30) and defining together the product containing chamber (interior volume of 10).
Keily does not disclose the dispenser comprising an inner skirt extending inwardly from an upper edge.

Cooper discloses a wet wipe heating dispenser (Figure 2) wherein a inner skirt (26; Figure 7) extending inwardly (toward the center of the dispenser opening) from an upper edge (25) of the peripheral wall (wall 16) with an inner edge of the inner skirt (24) delimitating the opening (top opening of dispenser; Figure 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily to have included an inner skirt extending inwardly from an upper edge of the peripheral wall of the housing as taught by Cooper because the interior volume can be made smaller therefore allowing smaller sized sheet to fit within the housing without the stack translating.

	Referring to claim 4.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plates 28) comprises an upper surface filing substantially entirely a spacing defined between an edge delimitating the opening (plate 28 extends the entire length of wall 30; Figure 1) of the housing (housing of 10) and an edge of the product holding platform (20) when configured in a raised configuration (when no sheets remain on top of platform 20), when the at least one product size adjustment plate (28) is engaged with the housing (see Figure 1).

Referring to claim 5.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plate 28) comprises an upper surface (top surface of 28) which is substantially aligned with an edge delimitating the opening (aligned with the top edge of wall 30 and inward extending skirt as taught by Cooper which is gleaned to extend from the top wall 30) of the housing (top opening of housing 10) when engaged with the housing (10).

Referring to claim 13.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plates 28) comprises an upper surface filing substantially entirely a spacing defined between an edge delimitating the opening (plate 28 extends the entire length of wall 30; Figure 1) of the housing (housing of 10) and an edge of the product holding platform (20) when configured in a raised configuration (when no sheets remain on top of platform 20), when the at least one product size adjustment plate (28) is engaged with the housing (see Figure 1).
 
Keily does not disclose the dispenser comprising an inner skirt extending inwardly from an upper edge.

Cooper discloses a wet wipe heating dispenser (Figure 2) wherein a inner skirt (26; Figure 7) extending inwardly (toward the center of the dispenser opening) from an upper edge (25) of the peripheral wall (wall 16) with an inner edge of the inner skirt (24) delimitating the opening (top opening of dispenser; Figure 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily to have included an inner skirt extending inwardly from an upper edge of the peripheral wall of the housing as taught by Cooper because the interior volume can be made smaller therefore allowing smaller sized sheet to fit within the housing without the stack translating.

s 6,7,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keily (US 9,629,509) in view of Cooper (US 8,044,325) and further in view Wieser (US 2006/0273102).

Referring to claims 6 and 15.  Keily in view of Cooper do not disclose wherein the at least one product size adjustment plate and the housing comprises complementary male-female members.
Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) and the housing (housing 40) comprises complementary male-female members (members 41b and 41a; Figure 4) to detachably engage the at least one product size adjustment plate (30) with the housing 40).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily in view of Cooper to have included at least one product size adjustment plate and the housing comprises complementary male-female members as taught by Wieser because complementary male-female members would allow the adjustment plate to be fixed in the housing thereby preventing the adjustment plate from being loosely mounted thus preventing the plates from moving when sheets are withdrawn from the dispenser.
Referring to claim 7.  Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) comprises male members (41b) at a lower edge (bottom edge of 30) thereof and the 

Referring to claim 14.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plate 28) comprises an upper surface (top surface of 28) which is substantially aligned with an edge delimitating the opening (aligned with the top edge of wall 30 and inward extending skirt as taught by Cooper which is gleaned to extend from the top wall 30) of the housing (top opening of housing 10) when engaged with the housing (10).

Keily in view of Cooper do not disclose a resilient catch detachably engagable with the housing.

Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) comprises a resilient catch (members 41b and 41a; Figure 4) detachably engageable with the housing 40) when the at least one product size adjustment plate (30; Figure 4) is engaged therewith.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily in view of Cooper to have included at least one product size adjustment plate and the housing comprises a resilient catch members as taught by Wieser because a resilient catch members would allow the adjustment plate to be fixed in the housing thereby .

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH KUMAR/Primary Examiner, Art Unit 3651